DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                            PAUL W. MERRITT,
                                Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D18-1413

                              [August 16, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Dan L. Vaughn, Judge;
L.T. Case No. 56-1979-CF-000728-A.

   Paul W. Merritt, Indiantown, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

GROSS, LEVINE and KUNTZ, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.